6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00010-CV
______________________________



IN RE:
REVEREND WENZEL AND SUZANNE LEHTO,
FORMER MEMBERS OF THE SOUTHEAST
MICHIGAN MULTI-SYNODICAL CANDIDACY
COMMITTEE FOR THE EVANGELICAL
LUTHERAN CHURCH OF AMERICA





                                                                                                                                            
                 
Original Mandamus Proceeding





                                                                                                                                            
                                           


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross



MEMORANDUM OPINION

          Reverend Wenzel and Suzanne Lehto, relators, filed a petition for writ of mandamus
asking this Court to review a number of rulings by the trial court in the underlying lawsuit,
ranging from rulings on constitutional claims and jurisdiction of a discovery issue connected
with their special appearance.  The matters below have now been settled, and relators
have accordingly asked this Court to dismiss their petition.  We grant the motion.  
          We dismiss the petition for writ of mandamus.  
 

                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 19, 2004
Date Decided:         April 20, 2004